Citation Nr: 1016859	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  08-06 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and G.G.




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1966 to September 1970, June 1975 to June 1979, and 
from January 1991 to March 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in June 2006 and 
January 2008 by the Indianapolis, Indiana, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In 
December 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.  The Veteran 
waived agency of original jurisdiction of evidence added to 
the record.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), found that the VCAA notice requirements applied to 
all elements of a claim.  Records show the Veteran was 
provided VCAA notice by correspondence dated in January 2006, 
March 2006, August 2007, and June 2008.

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the Veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

In this case, the Veteran contends that his service-connected 
PTSD is more severely disabling than represented by the 
present 30 percent disability rating.  He claims he is 
unemployable as a result of his service-connected 
disabilities which include PTSD, residuals of a shrapnel 
wound to the right shoulder, tinnitus, and bilateral hearing 
loss.  In support of his claims he provided additional 
statements and treatment records indicating an increase in 
PTSD symptomatology.  Social Security Administration (SSA) 
records, however, indicate a recent award of benefits due to 
a back disability and fibromyalgia.  Therefore, the Board 
finds that additional development is required prior to 
appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and 
requested to provide the names, 
addresses, and approximate dates of 
treatment of all medical care 
providers, VA and/or non-VA, who have 
treated him pertinent to the issues on 
appeal.  After the Veteran has signed 
the appropriate releases, all 
identified pertinent records should be 
obtained and associated with the claims 
folder.  All attempts to procure 
records should be documented in the 
file.  If these records cannot be 
obtained, a notation to that effect 
should be inserted in the file.  The 
Veteran and his attorney are to be 
notified of unsuccessful efforts in 
this regard, in order to allow the 
Veteran the opportunity to obtain and 
submit those records for VA review.

2.  The Veteran should be scheduled for a 
VA mental disorders examination for an 
opinion as to the current nature and 
extent of his service-connected PTSD.  
The examiner should also comment on the 
degree, if any, of 
industrial/occupational and social 
impairment produced by the PTSD and 
should specifically indicate whether the 
Veteran is unable to secure or follow a 
substantially gainful occupation as a 
result of his service-connected PTSD.  
The examination must be conducted 
following the protocol in VA's Disability 
Examination Worksheet for Mental 
Disorders, revised on May 1, 2007.

All indicated tests and studies are to be 
performed, and a comprehensive 
occupational history is to be obtained.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  An 
explanation should be provided if 
additional tests or studies are not 
considered to be necessary.

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with appropriate consideration of all the 
evidence of record (to include SSA 
records and all evidence added to the 
record since the statements of the case).  
If any benefit sought remains denied, the 
Veteran and his attorney should be 
furnished a supplemental statement of the 
case and should be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

